DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Pre-Amendment file March 04, 2021.
Claims 1, 3-7 and 11-20 have been amended.
Claims 21-28 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghunathan et al. (2018/0227904)
Regarding claim 7, Raghunathan discloses a wireless device (110) capable of incrementally distributing wireless device capability information, the wireless device comprising processing circuitry (120) (see abstract, fig.1, element 115s, fig.2, fig.7, fig.9, element 280 and descriptions) operable to: receive a first device capability enquiry from a first network node (160) (see abstract, fig.4, elements 402, 404, step 416, paragraph [0083] and its description); and transmit a user equipment (UE) model identifier (UE-Modelld) to the first network node, wherein the UE-Modelld identifies a set of device capabilities for all wireless devices that share the same UE-Modelld (see abstract, fig.4, elements 402, 404, step 418, paragraphs [0014-0015], [0083] and its description).
Regarding claim 8, Raghunathan further the processing circuitry is further operable to transmit a subset of device capabilities associated with the UE-Modelld to the first network node (see abstract, fig.4, elements 402, 404, step 418, paragraph [0083] and its description).
Regarding claim 9, Raghunathan further discloses the first device capability enquiry includes a first capability filter and the processing circuitry is further operable to: determine a first subset of device capabilities identified by the first capability filter (see fig.6A step 600, paragraphs [0056], [0098] and its description); and transmit the first subset of device capabilities to the first network node (see fig.6A step 602, paragraphs [0056], [0098] and its description).
Regarding claim 10, Raghunathan further discloses he processing circuitry further operable to: receive a second device capability enquiry from a second network node, the second device capability enquiry including a second capability filter (see abstract, paragraph [0063]); determine a second subset of device capabilities identified by the second capability filter (see fig.6A step 600, paragraphs [0056], [0063], [0098] and its description); and transmit the second subset of device capabilities to the second network node (see fig.6A step 602, paragraphs [0056], [0063], [0098] and its description).
Regarding claim 11, Raghunathan further discloses the capability filter comprises a bandwidth combination (see abstract, paragraphs [0007], [0098]).
Regarding claim 12, Raghunathan further discloses 12. (Currently Amended) = The wireless device of claim 9, wherein the capability filter comprises a radio access technology (RAT) type (see abstract, paragraphs [0008], [0098]). 
Regarding claims 1-6 recite limitations substantially similar to the claims 7-12. Therefore, these claims were rejected for similar reasons as stated above. 

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements. (see Notice of References Cited)

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647